Exhibit 10.1.2
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement between GLG Partners, Inc.
(“GLG”) and Simon White (the “Employee”) is made on this 17th day of March 2010
with effect as of January 1, 2010 (this “Agreement”).
GLG and the Employee hereby agree to the continued employment of the Employee by
GLG on the following terms and conditions:

1.   Commencement of Employment; Term of Agreement   1.1   The Employee’s
employment under this Agreement commenced on January 1, 2010.   1.2   The
initial term of the Employee’s employment under this Agreement shall continue
until December 31, 2010, unless such employment is sooner terminated pursuant to
the provisions of this Agreement (the “Initial Term”). Upon the expiration of
the Initial Term and any one-year extension thereafter, the Initial Term or the
extended term, as applicable, shall be automatically extended for one additional
year unless either party hereto gives the other party at least six (6) months of
advance written notice that he or it does not want such extension to occur (a
“Notice of Non-Extension”), in which case the Initial Term or the extended term,
as applicable, will not be further extended. Notwithstanding any extensions
beyond the Initial Term, the Employee’s employment may be sooner terminated
pursuant to the provisions of this Agreement. Hereinafter, the period of the
Employee’s employment under this Agreement, including beyond the Initial Term if
applicable, will be referred to as the “Term.”   2.   Duties   2.1   The
Employee shall, during the Term, serve GLG to the best of his ability in the
capacity of Chief Operating Officer. The Employee’s duties shall include, but
not be limited to, those typical of a chief operating officer of a United States
publicly listed financial services company, and such other duties as may be
required by GLG from time to time consistent therewith, or where not, by
agreement between the parties hereto.   2.2   During the Term, the Employee
shall:

  (a)   at all times and in all respects conform to and comply with the lawful
and reasonable directions of GLG, and, to the extent applicable to the Employee,
conform to and comply with all rules or codes of conduct and statements of
principle in force from time to time and/or required by any regulatory body in
relation to the business of GLG or any of its subsidiaries (collectively, the
“GLG Entities”);

 



--------------------------------------------------------------------------------



 



  (b)   unless prevented by sickness or other incapacity, or otherwise as
directed by GLG, devote the whole of his time, attention, and abilities during
hours of work (which shall be normal business hours and such additional hours as
may be necessary for the proper performance of his duties) to the business and
affairs of the GLG Entities for which the Employee performs duties (including,
without limitation, Laurel Heights LLP, in which the Employee continues to be a
member and for which the Employee continues to provide services);     (c)   work
at such place of business of GLG or any other GLG Entity as GLG may reasonably
require for the proper performance of the Employee’s duties, including traveling
frequently and/or for extended, reasonable periods of time for business
purposes; and     (d)   not, without the prior written consent of GLG, directly
or indirectly carry on or be engaged, concerned, or interested in any other
business, trade, or occupation that is in competition with the business of any
GLG Entity, other than as a holder directly or through nominees of not more than
three percent (3%) in the aggregate of any class of shares, debentures, or other
securities in issue from time to time of any company that is publicly traded on
any recognized stock exchange.

2.3   The Employee shall not, without the prior written consent of GLG, either
directly or indirectly, publish any opinion, fact, or material, or deliver any
lecture or address, or participate in the making of any film, radio broadcast,
or television transmission, or communicate with any representative of the media
or any third party, (a) relating to the business or affairs of the GLG Entities,
or relating to any of their officers, employees, members, partners, clients,
suppliers, distributors, agents, or shareholders, or (b) relating to the
development or exploitation of Intellectual Property (as defined in clause 8).
For the purpose of this clause 2.3, “media” shall include television
(terrestrial, satellite, and cable), internet, radio, newspapers, and other
journalistic publications.

3. Salary

3.1   During the Term, GLG will pay the Employee a salary at a rate equal to a
gross amount of $500,000 per annum, from which tax and other withholdings will
be deducted. This amount will be paid to the Employee in equal monthly
installments.

4.   Discretionary Bonus and Equity Awards

4.1   The Employee will, during the Term, be eligible for a discretionary bonus,
payable, if at all, by GLG on an annual basis, from which tax and other
withholdings will be deducted. Bonuses are based on numerous factors, including
the performance of the GLG Entities and the Employee’s individual contribution,
and are not guaranteed. In

2



--------------------------------------------------------------------------------



 



    order to be eligible to receive a bonus, the Employee must be employed by
GLG and not serving out any period of notice (such as the notice period given
prior to termination) on the date that bonus awards are paid. Any bonus will be
paid in cash, except to the extent that GLG determines, in its sole discretion,
to pay all or a portion of such bonus in the form of an equity award or awards
under GLG’s equity incentive plan as in effect from time to time, provided that
any such determination by GLG applies equally, and to the same extent, to the
Employee and all other similarly-situated employees and service providers of the
GLG Entities. Any bonus under this clause 4.1 may be conditioned upon the
achievement of performance goals.

4.2   The Employee will be eligible to participate in GLG’s long-term incentive
plan (or any successor plan thereto) and may receive such equity incentive
awards as GLG may determine in its sole discretion from time to time. Such
awards may be conditioned upon the achievement of performance goals, and may
include, without limitation, grants of stock options, stock appreciation rights,
restricted stock, and/or restricted stock units. The terms and conditions of
each equity incentive award will be set forth in a definitive award agreement to
be entered into by the parties hereto.

5.   Expenses

5.1   GLG shall reimburse the Employee in respect of all reasonable travelling,
accommodation, and other similar out-of-pocket expenses wholly, exclusively, and
necessarily incurred by the Employee in or about the performance of his duties,
provided that any expense claims are supported by relevant documentation and are
made in accordance with GLG’s expenses policy from time to time in force.

6.   Termination of Employment

6.1   The Employee’s employment may be terminated by the Employee giving not
less than twelve weeks of notice in writing to GLG, or by GLG giving to the
Employee not less than six months of notice of termination in writing, unless
the Employee is terminated for cause under clause 6.3, in which case no advance
notice from GLG is required. The Employee’s employment will automatically be
terminated upon his death.

6.2   GLG is not under any obligation to provide the Employee with any work, and
GLG may suspend the Employee or place him on a leave of absence without duties,
exclude the Employee from all or any premises of GLG, and/or require that the
Employee not contact any colleagues or clients, not work on any GLG matters or
projects, and not access electronic data in GLG’s offices via home computers,
modems, or otherwise:

  6.2.1   for any period in connection with any investigation into (a) any
alleged misconduct or neglect by the Employee or (b) any alleged action or
inaction that may constitute cause under clause 6.3; or

3



--------------------------------------------------------------------------------



 



  6.2.2   for any period not exceeding the applicable notice period after either
party has given notice of termination of employment; provided that, in such
event, any payments under this clause 6, except to the extent clause 6.5 is
applicable or to the extent any payment or portion thereof is not a “deferral of
compensation” under or would otherwise be exempt from the requirements of
Section 409A of the Internal Revenue Code, will be made no later than March 15
of the year following the year in which the Employee ceases to perform services
for GLG;

    provided that throughout such period the Employee’s salary under clause 3.1
shall continue to be paid by GLG in accordance with such clause 3.1 (but without
duplication of any amounts paid to the Employee pursuant to clause 6.2.2). The
Employee acknowledges and agrees that during any period of suspension, all
obligations and duties of the Employee contained in this Agreement other than
those suspended as set out in this clause 6.2 will continue to have full force
and effect.

6.3   The Employee’s employment with GLG may be terminated forthwith and without
notice (“for cause”) by GLG if the Employee shall at any time:

  (a)   be guilty of gross misconduct or material breach of any provision of
this Agreement or the Laurel Heights LLP partnership deed, as amended (including
your interest letter thereunder); or     (b)   be in breach of regulatory
requirements (including any Securities Exchange Commission and Financial
Services Authority requirements) or internal compliance rules of the GLG
Entities consistent therewith applicable to the Employee; or     (c)   have any
required registration terminated or cancelled by the Securities Exchange
Commission, the Financial Services Authority, or any other regulatory authority
governing financial services business in the United States or in any other
relevant jurisdiction; or     (d)   be investigated (which includes any informal
or formal stage in any administrative, investigative, enforcement, adjudicative,
disciplinary, or judicial investigation or proceeding) in the United States by
the Securities Exchange Commission, another government agency, or other
regulatory body, or in any other relevant jurisdiction by a regulatory or
government agency (including in the United Kingdom by the Financial Services
Authority), for a potential violation of rules governing the financial services
business, including, without limitation, insider trading rules, or such other
jurisdiction’s similar rules governing the financial services business; or

4



--------------------------------------------------------------------------------



 



  (e)   be guilty of any serious negligence in connection with or affecting the
business or affairs of any GLG Entity for which the Employee is required to
perform duties; or     (f)   be guilty of conduct that brings or is likely to
bring the Employee or GLG or any GLG Entity into disrepute; or     (g)   be
convicted of a criminal offence for which the Employee may be arrested (other
than a traffic violation for which a non-custodial penalty is imposed); or    
(h)   be in material breach of any of the conditions or continuing obligations
under clause 11.

6.4   In the event of a termination of the Employee’s employment with GLG other
than for cause under clause 6.3, GLG will pay to the Employee, within thirty
(30) days of his employment termination date, a payment equal to fifty percent
(50%) of the Employee’s annual salary under clause 3.1. Alternatively, in lieu
of advance notice, GLG may, in its absolute discretion, terminate the employment
of the Employee other than for cause at any time with immediate effect by paying
the Employee in a lump-sum, within thirty (30) days of his employment
termination date, one hundred percent (100%) of the Employee’s annual salary
under clause 3.1.

6.5   To the extent that any amount payable under this Agreement constitutes an
amount payable under a “nonqualified deferred compensation plan” (as defined in
Section 409A of the Internal Revenue Code) that is not exempt from Section 409A
as a result of a “separation from service” (as defined in Section 409A of the
Internal Revenue Code), including any amount payable under this clause 6, then,
notwithstanding any other provision in this Agreement to the contrary, such
payment will not be made to the Employee until the day after the date that is
six months following the Employee’s “separation from service,” to the extent
such payment otherwise would have been made during such six-month period, but
only if the Employee is deemed by GLG, in accordance with any relevant
procedures that it may establish, to be a “specified employee” under
Section 409A of the Internal Revenue Code at the time the Employee “separates
from service.” This clause 6.5 will not be applicable after the Employee’s
death.

6.6   GLG reserves the right to condition any compensation under this clause 6,
or the Employee’s right to continue to receive salary payments for any portion
of any notice period under this clause 6 during which the Employee is not
performing services, upon the Employee’s execution of a full general release and
such general release becoming effective. To the extent any such amount
constitutes an amount payable under a “nonqualified deferred compensation plan”
(as defined in Section 409A of the Internal Revenue Code) as a result of a
“separation from service” (as defined in Section 409A

5



--------------------------------------------------------------------------------



 



    of the Internal Revenue Code), then the execution and effective date of such
general release must occur before the payment date set forth in clause 6.5.

6.7   Upon the termination of his employment (for whatever reason and howsoever
arising), the Employee shall not at any time thereafter make any untrue or
misleading oral or written statement concerning the business and affairs of any
GLG Entity, nor represent himself or permit himself to be held out as being in
any way connected with or interested in the business of any GLG Entity (except
as a former employee for the purpose of communicating with prospective employers
or complying with any applicable law, or as a holder of any outstanding equity
award granted to the Employee).

7.   Confidential Information

7.1   “Confidential Information” means any information that belongs to any GLG
Entity, or any of their clients or suppliers, including, without limitation,
Intellectual Property (as defined in clause 8), technical data, market data,
trade secrets, research, business plans, product information, projects,
services, client lists, client preferences, client transactions, supplier lists,
supplier rates, hardware, technology, inventions, developments, processes,
formulas, designs, marketing methods and strategies, pricing strategies, sales
methods, financial information, transactional information, corporate and tax
structures, revenue figures, account information, credit information, financing
arrangements, information disclosed to the Employee by any GLG Entity in
confidence directly or indirectly, information that the Employee ought
reasonably to understand is confidential, and information in respect of which
any GLG Entity is bound by an obligation of confidence to a third party, and
whether in writing (including via email), orally, or by electronic records,
drawings, pictures, or inspection of tangible property.

7.2   The Employee acknowledges that, during the course of his employment with
GLG and service relationship with other GLG Entities, the Employee has had and
will continue to have access to Confidential Information. The Employee agrees,
both during the term of his employment with GLG and following its termination,
that he has and will continue to hold the Confidential Information in the
strictest confidence, and that he has not and will not use or attempt to use,
other than in the proper performance of the Employee’s duties, the Confidential
Information except for the benefit of the GLG Entities, and he has not and will
not disclose any Confidential Information to any other person or entity without
the prior written authorization of GLG.

7.3   The Employee shall use best endeavors to prevent the unauthorized
publication or misuse of any Confidential Information.

6



--------------------------------------------------------------------------------



 



7.4   The preceding restrictions do not apply to any Confidential Information
that (a) has entered into the public domain other than by a breach of this
Agreement or other obligation of confidentiality of which the Employee is aware,
or (b) solely to the extent and for the duration required, is required to be
disclosed under a validly-issued court order and which disclosure the GLG
Entities, following the Employee’s immediate notification to GLG of such
requirement, are unable legally to prevent.

7.5   The Employee will be required, and hereby agrees, to execute any
additional confidentiality agreements with any other GLG Entity in such form as
will be required by GLG or such other GLG Entity.

7.6   Following the termination of the Employee’s employment with GLG, or at any
time during its continuance upon request by GLG, the Employee will promptly
deliver to GLG and not keep in his possession, recreate, or deliver to any other
person or entity, any and all property that belongs to any GLG Entity, or that
belongs to any other third party and is in the Employee’s possession as a result
of his employment with GLG or other service relationship with any other GLG
Entity, including, without limitation, any Confidential Information, computer
hardware and software, palm pilots, pagers, cell phones, blackberries, PDAs,
other electronic equipment, records, data, client lists and information, notes,
reports, correspondence, financial information, corporate information, account
information, files, and other documents and information, including any and all
copies of the foregoing.

8.   Intellectual Property

8.1   “Intellectual Property” means any rights in or to intellectual property
including, without limitation, patents, trade marks, service marks, design
rights, copyrights, utility models, inventions, drawings, rights in computer
programs (including both object code and source code), and whether registered or
unregistered, applications for registration of any of the foregoing and the
right to apply for them in any part of the world, and rights of like nature
arising or subsisting anywhere in the world in relation to all of the foregoing.

8.2   The Employee agrees that all Intellectual Property that the Employee
creates or discovers during the course of or as a result of his employment with
GLG or other service relationship with a GLG Entity, and that relates to or is
capable of being used in the business of any GLG Entity, shall vest
automatically in and belong exclusively to GLG or its nominee, and the Employee
shall not have any rights or licenses in such Intellectual Property except as
explicitly granted in writing to him by GLG.

8.3   If, at any time in the course of the Employee’s employment or other
service relationship with any GLG Entity, the Employee makes or discovers or
participates in the making or discovery of any Intellectual Property relating to
or capable of being

7



--------------------------------------------------------------------------------



 



    used in the business of any GLG Entity, then the Employee shall immediately
disclose full details of such Intellectual Property to GLG and, at the expense
of GLG, the Employee shall do all things necessary or desirable for obtaining
appropriate forms of protection for the Intellectual Property in such parts of
the world as may be specified by GLG and for vesting all rights in the same in
GLG or its nominee.

8.4   The Employee hereby irrevocably appoints GLG or its nominee to be the
Employee’s agent to sign any instrument, or to execute or do any act, on the
Employee’s behalf in order to give GLG or its nominee the full benefit of this
clause 8, and in favor of any third party a certificate in writing signed by an
officer of GLG that any instrument or act falls within the authority of GLG
conferred by this clause 8 shall be conclusive evidence that such is the case.

8.5   The Employee hereby waives all of the Employee’s moral rights, if any, in
respect of any acts of any GLG Entity, or any party acting on its authority, in
relation to any Intellectual Property that is the property of or licensed to
GLG, its nominee, or any GLG Entity by virtue of this clause 8.

8.6   The Employee agrees that he has disclosed to GLG in writing all
Intellectual Property that was made or discovered by the Employee prior to the
commencement of his employment with GLG, or that belongs to the Employee either
solely or jointly with others (each such item referred to as a “Prior Invention”
and collectively as “Prior Inventions”). Other than as so disclosed, the
Employee agrees and acknowledges that there are no Prior Inventions. If, in the
course of the Employee’s employment with GLG or other service relationship with
any GLG Entity, the Employee incorporates a Prior Invention into any product,
software, business material, process, service, or machine of any GLG Entity,
then the GLG Entities are hereby granted a non-exclusive, royalty-free,
irrevocable, perpetual, worldwide license (with the right to sublicense) to
make, have made, copy, modify, make derivative works of, use, sell, and
otherwise distribute such Prior Invention as part of or in connection with such
product, software, business material, process, service, or machine.

8.7   The Employee shall keep and maintain adequate and up to date written
records of all Intellectual Property made or discovered by the Employee (either
solely or jointly with others) during his employment with GLG. The records may
be in the form of notes, sketches, drawings, flow charts, electronic data or
recordings, laboratory notebooks, or any similar format appropriate to the
relevant Intellectual Property and/or required from time to time by GLG. The
records will be available to and remain the sole property of GLG at all times,
and the Employee shall not perform any action with such records (other than to
maintain them in an up to date state) without the express permission of GLG,
such permission to be at the sole discretion of GLG.

8



--------------------------------------------------------------------------------



 



8.8   All rights and obligations of the Employee under this clause 8 shall
continue in full force and effect after the termination of his employment and
shall be binding upon the Employee’s heirs, assigns, and personal
representatives.

9.   Further Obligations of the Employee

9.1   The Employee shall, during his employment and (where appropriate) after
its termination, comply (and, if applicable, shall procure that his spouse and
minor children shall comply) with all applicable rules of law, regulations, and
codes of conduct of any GLG Entity then in effect from time to time in relation
to dealings in shares, debentures, or other securities, and the Employee shall,
in relation to any dealings in securities of foreign companies, comply with all
laws of any foreign state affecting dealings in the securities of such
companies.

9.2   The Employee represents that his employment with GLG does not violate any
prior agreement with a former employer or third party. Should the Employee
breach such representation, the Employee agrees to indemnify the GLG Entities on
demand for any and all damages (including, without limitation, legal fees) that
any GLG Entity incurs as a result of the Employee’s breach of such
representation.

10.   Restrictive Covenants

10.1   For the purpose of this clause 10, the following expressions shall have
the following respective meanings:

  10.1.1   “Business” means the management, investment management, and
investment advisory businesses, and the business of structuring, establishing,
marketing, distributing, and managing investment funds, as carried on by any GLG
Entity on the Employee’s employment termination date.     10.1.2  
“Intermediary” means (a) any person who, at any time during the two years
immediately preceding the Employee’s employment termination date, promoted,
marketed, advised, or arranged for investors in the services and/or products
(including investment funds) of any GLG Entity, (b) any person who, during such
two-year period, was a partner, member, employee, or agent of, or consultant to,
such Intermediary, or (c) any person who, during such two-year period, was a
partner, member, employee or agent of a client or prospective client of any GLG
Entity and who was working in the capacity of an Intermediary, and in all cases,
with which Intermediary the Employee had direct dealings on behalf of any GLG
Entity in connection with such Intermediary’s promoting, marketing, advising, or
arranging for investors in the services and/or products (including investment
funds) of any GLG Entity.

9



--------------------------------------------------------------------------------



 



  10.1.3   “Key Individual” means any person who, at the Employee’s employment
termination date, is employed or engaged (including, without limitation, as a
partner of member) by any GLG Entity (a) with whom the Employee has had material
contact during the course of his employment with GLG, and (b) either (i) is
employed or engaged in marketing services and/or products (including investment
funds), in managing fund assets, as an analyst, or in a senior management
position, or (ii) is in the possession of Confidential Information, or (iii) is
directly managed by or reports to the Employee; and in the event that any person
is found to have been solicited by the Employee prior to the Employee’s
employment termination date and such person would have been a Key Individual on
the Employee’s employment termination date but for the actions of the Employee,
then such person will also be considered to be a Key Individual.     10.1.4  
“Prospective Intermediary” means any person (a) with whom or which any GLG
Entity entered into negotiations or discussions, or (b) on whom or which any GLG
Entity expended a material amount of money, in either case during the period of
six months immediately preceding the Employee’s employment termination date and
to the knowledge of the Employee prior to his employment termination date, and
in either case, (i) with a view toward securing introductions to others for the
purpose of providing services or doing business with such other persons,
(ii) with whom or which person the Employee had direct dealings on behalf of any
GLG Entity, and (iii) which person does not affirmatively indicate to the GLG
Entities, prior to the Employee’s employment termination date, that he, she, or
it does not wish to become an Intermediary of the GLG Entities.     10.1.5  
“Restricted Area” means the United States, England, Scotland, Wales, Northern
Ireland, and any other country in which the Employee has undertaken his duties
for the GLG Entities, in any capacity (including, without limitation, as a
partner or member) to a material extent at any time during the period of twelve
months immediately preceding the Employee’s employment termination date.    
10.1.6   “Restriction Period” means the period of the Employee’s employment with
GLG, plus (a) the period of twelve months for purposes of clauses 10.3, 10.4.1,
10.4.3, 10.4.6, and 10.4.8, (b) the period of six months for purposes of clauses
10.4.2 and 10.4.4, and (c) the period of eighteen months for purposes of clauses
10.4.5, 10.4.7, and 10.4.9, with the time periods in clauses (a), (b), and
(c) calculated from the Employee’s employment termination date.

10.2   The Employee acknowledges that, during the course of his employment with
GLG and other service relationships with the GLG Entities, he has had and will
continue to have

10



--------------------------------------------------------------------------------



 



    (a) access to Confidential Information, and/or (b) influence over or
connection with existing and prospective clients, Intermediaries, Prospective
Intermediaries, employees, and other service providers of the GLG Entities, and
accordingly, having had the opportunity to take legal advice or voluntarily
having waived such opportunity, is willing to enter into the covenants described
in this clause 10 in order to provide the GLG Entities with reasonable
protection for those interests.

10.3   The Employee hereby covenants with GLG that he will not, for the
Restriction Period, without the prior written consent of GLG in its sole and
absolute discretion, either alone or jointly with or on behalf of any person,
directly or indirectly, carry on or set up, or be employed or engaged by or in,
or otherwise assist or be interested in, in any capacity (except as a
shareholder or other equity owner of not more than three percent (3%) of the
shares of any company whose shares are publicly traded on any recognized stock
exchange), a business that is carried on in competition with the Business
anywhere within the Restricted Area.

10.4   The Employee hereby covenants with GLG that he will not, for the
Restriction Period, without the prior written consent of GLG in its sole and
absolute discretion, either alone or jointly with or on behalf of any person,
directly or indirectly:

  10.4.1   in connection with the carrying on of any business that is in
competition with the Business, have business dealings with, provide services to,
or otherwise accept the custom of any person who or which has at any time during
the period of twelve months immediately preceding the Employee’s employment
termination date done business or dealt with, or received services from, any GLG
Entity as a client, and with whom or which the Employee shall have had dealings
during the course of his employment with GLG or any other service relationship
with the GLG Entities, other than clients that were clients of the Employee
prior to the time he first provided services to any of the GLG Entities;

  10.4.2   in connection with the carrying on of any business that is in
competition with the Business, have business dealings with, provide services to,
or otherwise accept the custom of any person who or which is a prospective
client of any GLG Entity, by providing any service to, dealing with, or doing
business with such prospective client that is the same or substantially similar
to services and/or products (including investment funds) that had been or are
being marketed to such prospective client by any GLG Entity on the Employee’s
employment termination date or during the period of six months immediately
preceding such employment termination date, and of which marketing the Employee
is aware prior to his employment termination date, provided that, prior to the
Employee’s employment termination date, such prospective client

11



--------------------------------------------------------------------------------



 



      has not affirmatively indicated that he, she, or it does not wish to
become a client of the GLG Entities;

  10.4.3   in connection with the carrying on of any business that is in
competition with the Business, have business dealings with any Intermediary for
the purpose of securing or seeking to secure from such Intermediary the
opportunity to provide to his, her, or its clients or prospective clients any
services and/or products (including investment funds) that are the same or
substantially similar to those provided by any GLG Entity, or to place the
business of any such client or prospective client with another business that is
in competition with the Business;     10.4.4   in connection with the carrying
on of any business that is in competition with the Business, have business
dealings with any Prospective Intermediary for the purpose of securing or
seeking to secure from such Prospective Intermediary the opportunity to provide
to his, her, or its clients or prospective clients any services and/or products
(including investment funds) that are the same or substantially similar to those
provided by any GLG Entity, or to place the business of any such client or
prospective client with another business that is in competition with the
Business;     10.4.5   in connection with the carrying on of any business that
is in competition with the Business, canvass, solicit, or approach, or cause to
be canvassed, solicited, or approached, for orders or instructions in respect of
any services and/or products (including investment funds) of a type offered or
provided by any GLG Entity, any person who or which at the Employee’s employment
termination date or at any time during the period of twelve months prior to that
date is a client of any GLG Entity, and with whom or which the Employee shall
have had dealings during the course of his employment with GLG or any other
service relationship with the GLG Entities, other than clients that were clients
of the Employee prior to the time he first provided services to any of the GLG
Entities;     10.4.6   in connection with the carrying on of any business that
is in competition with the Business, canvass, solicit, or approach, or cause to
be canvassed, solicited, or approached, for orders or instructions in respect of
any services and/or products (including investment funds) of a type offered or
provided by any GLG Entity, any person who or which is a prospective client of
any GLG Entity, to whom or which such services had been or are being marketed on
the Employee’s employment termination date or during the period of six months
immediately preceding such employment termination date, and of which marketing
the Employee is aware prior to his employment termination date, provided that,
prior to the Employee’s employment termination date,

12



--------------------------------------------------------------------------------



 



      such prospective client has not affirmatively indicated that he, she, or
it does not wish to become a client of the GLG Entities;     10.4.7   in
connection with the carrying on of any business that is in competition with the
Business, canvass, solicit, or approach, or cause to be canvassed, solicited, or
approached, any Intermediary for the purpose of securing or seeking to secure
from such Intermediary the opportunity to provide to his, her, or its clients or
prospective clients any services and/or products (including investment funds)
that are the same or substantially similar to those provided by any GLG Entity,
or to place the business of any such client or prospective client with another
business that is in competition with the Business;     10.4.8   in connection
with the carrying on of any business that is in competition with the Business,
canvass, solicit, or approach, or cause to be canvassed, solicited, or
approached, any Prospective Intermediary for the purpose of securing or seeking
to secure from such Prospective Intermediary the opportunity to provide to his,
her, or its clients or prospective clients any services and/or products
(including investment funds) that are the same or substantially similar to those
provided by any GLG Entity, or to place the business of any such client or
prospective client with another business that is in competition with the
Business; or     10.4.9   in connection with the carrying on of any business
that is in competition with the Business, solicit or endeavor to solicit for
employment or for the provision of service, or entice away or endeavor to entice
away from employment or other service relationship with the GLG Entities, any
Key Individual who, on the Employee’s employment termination date, is employed
or engaged by any GLG Entity, or who was so employed or engaged at any time
during the six months immediately preceding the Employee’s employment
termination date.

10.5   The Employee hereby agrees that he will, at the cost of GLG, enter into a
direct agreement or undertaking with any GLG Entity whereby he will accept
restrictions and provisions corresponding to the restrictions and provisions in
this clause 10 in relation to such activities and such area and for such a
period not exceeding the Restriction Period as such GLG Entity may reasonably
require for the protection of its legitimate business interests.

10.6   The covenants contained in this clause 10 are intended to be separate and
severable and enforceable as such, and to be enforceable to the fullest extent
permissible under the laws of each jurisdiction in which enforcement is sought.
If any restriction contained in this Agreement is for any reason held by a court
to be excessively broad as to duration, activity, geographical scope, or
subject, then such restriction will be construed, judicially modified, or “blue
penciled” in such jurisdiction so as to thereafter

13



--------------------------------------------------------------------------------



 



    be limited or reduced to the extent required to be enforceable in such
jurisdiction in accordance with applicable law. If any restriction contained in
this Agreement is held to be invalid, illegal, or unenforceable in any respect
under any applicable law in any jurisdiction, then such invalidity, illegality,
or unenforceability will not affect any other provision of this Agreement or any
other jurisdiction, but such restriction will be reformed, construed, and
enforced in such jurisdiction as if such invalid, illegal, or unenforceable
restriction had never been contained in this Agreement.

10.7   The Employee acknowledges that the remedy at law for his breach of this
clause 10 will be inadequate, and that the damages flowing from such breach will
not be readily susceptible to being measured in monetary terms. Accordingly,
upon a breach or threatened breach of this clause 10, GLG will be entitled to
immediate injunctive relief (or other equitable relief) and may obtain a
temporary order restraining any breach or further breach. No bond or other
security will be required to obtain such relief, and the Employee consents to
the issuance of such equitable relief. Nothing in this clause 10.7 will be
deemed to limit GLG’s remedies at law or in equity that may be pursued or
availed of by GLG for any breach or threatened breach by the Employee of any
part of this clause 10.

10.8   The covenants contained in this clause 10 have been agreed by the parties
hereto to be reasonable. The business of the GLG Entities is highly competitive,
the terms of this clause 10 are material to the parties’ willingness to enter
into this Agreement, and the terms and conditions of this clause 10 are not more
restrictive than is necessary to protect the legitimate interests of the GLG
Entities.

11.   Conditional Nature of Continued Employment

11.1   The Employee’s continued employment with GLG is subject to the following
conditions:

  (a)   compliance with any compliance regulations, codes of conduct, and
personal investment policies applicable to the Employee; and

  (b)   the Employee’s successful and continued registration with, to the extent
applicable, the Securities Exchange Commission, the Financial Services
Authority, and any other relevant government agency governing the financial
services business.

The Employee recognizes that his employment may be terminated with or without
notice or payment in the event that such requirements fail to be satisfied at
any time during his employment with GLG.

14



--------------------------------------------------------------------------------



 



12.   Miscellaneous

12.1   This Agreement constitutes the entire agreement and understanding between
GLG and the Employee regarding his employment with GLG and supersedes any other
agreements, whether oral or written, regarding such employment, including,
without limitation, as of the effective date of this Agreement, the employment
agreement between GLG and the Employee entered into by them in November 2007,
but specifically excluding the restricted stock agreement dated prior to or of
even date with this Agreement. This Agreement may only be modified or amended by
a further agreement in writing signed by the parties hereto.

12.2   Notwithstanding any other provision in this Agreement, nothing in this
Agreement will be interpreted to amend or supersede any obligation that the
Employee may have to any GLG Entity by virtue of any other agreement entered
into by the Employee, including, without limitation, the Laurel Heights LLP
partnership deed, the Sage Summit LP partnership agreement, and the Lavender
Heights Capital LP partnership agreement, in each case as amended, and the
corresponding interest letters under each such document.

12.3   This Agreement is governed by and shall be construed in accordance with
the laws of the State of New York without giving effect to its conflict of laws
principles.

12.4   Any action by the parties hereto related to this Agreement may be
instituted in any state or federal court having proper subject matter
jurisdiction located within the State of New York, or in any other court in
which jurisdiction is otherwise proper. Accordingly, the Employee and GLG
irrevocably and unconditionally (a) submit to the jurisdiction of any such court
and (b) waive (i) any objection to the laying of venue of any such action
brought in such court and (ii) any claim that any such action brought in any
such court has been brought in an inconvenient forum.

12.5   This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original, and all such counterparts when taken together
shall constitute one and the same original.

12.6   GLG shall be entitled, without notice to the Employee, at any time during
his employment with GLG and upon the termination of such employment, to set off
and/or make deductions from the Employee’s compensation or from any other sums
due to the Employee from any GLG Entity in respect of any overpayment of any
kind made to the Employee or in respect of any outstanding debt or other sum due
from the Employee. In addition, all payments made under this Agreement to the
Employee will be subject to applicable tax and other payroll withholdings.

12.7   Except to the extent that applicable law requires that any specific
action be taken or performed by the Compensation Committee of the Board of
Directors of GLG, or to

15



--------------------------------------------------------------------------------



 



    the extent otherwise provided in this Agreement, any action to be taken or
performed, or direction to be provided, by GLG under this Agreement may be
taken, performed, or provided by either of GLG’s Co-Chief Executive Officers (or
if there is only one Chief Executive Officer, then by that individual).

12.8   Any waiver by GLG of any provision, or any breach of any provision, of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach of such provision or any other provision herein.

12.9   Due to the personal nature of the services contemplated under this
Agreement, this Agreement and the Employee’s rights and obligations hereunder
may not be assigned by the Employee. GLG may assign its rights, together with
its obligations hereunder, in connection with any sale, transfer, or other
disposition of all or substantially all of its business and/or assets, provided
that any such assignee of GLG agrees to be bound by the provisions of this
Agreement.

12.10   To the extent any amount or benefit under this Agreement is nonqualified
deferred compensation that is subject to (and not exempt from) the requirements
of Section 409A, then, with respect to such amount or benefit, this Agreement
will be interpreted in a manner to comply with the requirements of Section 409A.

              GLG Partners, Inc.        
 
           
by:
  /s/ Noam Gottesman       Date: 3/17/2010
 
           
 
  Name: Noam Gottesman
Title: Co-Chief Executive Officer        
 
           
 
           
by:
  Employee        
 
           
 
  /s/ Simon White       Date: 3/17/2010
 
           
 
  Simon White        

16